Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-24, 26, 28-30, 32 and 34-37 are currently pending. Claims 24, 26, 29, 32 and 34 have been amended by Applicants’ amendment filed 12-31-2020. Claims 25, 27 and 33 have been canceled by Applicants’ amendment filed 12-31-2020. Claims 35-37 have been added by Applicants’ amendment filed 12-31-2020.

Applicant's election of Group II, claims 24-29, directed to a high-throughput method for screening for a disease biomarker using chromatin activity-based chemo-protectants, in the reply filed November 13, 2018 was previously acknowledged.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 1-23 and 30 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
The restriction requirement as deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.



Therefore, claims 24, 26, 28, 29, 32 and 34-37 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed August 10, 2016, is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US15/15457, filed on February 11, 2015, which claims the benefit of US Provisional Patent Application No. 62/088,302, filed December 5, 2014; and US Provisional Patent Application No. 61/938,573, filed February 11, 2014.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application 61/938,573, filed February 11, 2015, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 24 does not have support for; “enzymatically active BRD”; “collected from a subject having a disease phenotype”; “to separate functional chromatin regulatory protein complexes in diseased cells from non-functional chromatin regulator proteins in non-diseased cells”; “identifying a biomarker for a disease state by sequencing”; and “gene-specific localization of a protein complex”. Therefore, the priority date for the presently claimed invention is December 5, 2014, the filing date of US Provisional Patent Application 62/088,302, filed December 5, 2014. 


Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 31, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “affinity-tagged inhibitor” to refer to any compound, molecule and/or moiety (e.g., a nucleic acid sequence, a small molecule, DNA, RNA, a macromolecule, antibody, protein, peptide, toxin, enzymes, etc.) that is tagged in any way (e.g., mass tag, fluorescently, a portion of a nucleic acid sequence, biotin, isotopically, etc.)
The Examiner has interpreted the term “disease phenotype” to refer to any characteristic or trait of a disease as presented in a given subject such as; symptoms of a disease (e.g., fever, death, memory loss, hair loss, tremors, skin ulcers, etc.); and/or any assay indicators of disease (e.g., increased white cell count, elevated levels a protein in the blood, CAT scan results, tumor biopsy, etc.), etc.
The Examiner has interpreted the term “one or more samples” to refer to any one or more samples obtained from any subject such as, for example, urine, plasma, saliva, blood, cell culture, skin, etc., wherein each of the one or more samples can be collected from the same subject and/or different subjects. 
The Examiner has interpreted the term “subject” to include any subject (e.g., a mammal, bird, fish, human, the environment, cell culture, a processed biological sample, a plant, microorganisms, etc.).
The Examiner has determined that the term “to separate functional chromatin regulatory protein complexes in diseased cells from non-functional chromatin regulatory proteins in non-diseased cells”; and the term “to provide a gene-specific localization of a protein complex” as recited in claim 24 are not given 
The Examiner has interpreted the term “a first sample from a first subject” and “a second sample from a second subject” as recited in claim 29 to refer to a first sample and a second sample from any subject including, for example, any cell, biological sample, bodily fluid, mammal, human, cell lysates, etc., wherein the first sample and the second sample can be different samples (e.g., tumor tissue and blood, saliva and serum, etc.), and wherein the first subject and second subject can be the same or different (e.g., different species; different subjects; same subject at different time points, etc.).

Claim Objection
(1)	The objection to claim 24 is maintained because of the following informalities: Claim 24 recites the term “comprising on or more cells” in line 12 (underline added) because the term “comprising one or more cells” may be more appropriate. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 24, 26, 28, 29, 32 and 34 is maintained, and claims 35-37 are newly rejected, under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 24 is indefinite for the recitation of the term “the inhibitor” in line 7. There is insufficient antecedent basis for the term “the inhibitor” in the claim because claim 24, line 3-4 recites the term “an affinity-tagged inhibitor”. The Examiner suggests that Applicant amend the claim to recite, for example, “the affinity-tagged inhibitor selectively binds”.
Claim 24 is indefinite for the recitation of the term “disease state” in line 16 because it is unclear whether the term refers to an actual disease (e.g., cancer, arthritis, etc.); whether the term refers to an unnatural feeling or condition that is associated with disease in general, or with a specific disease (e.g., fever, listlessness, exhaustion, increased WBC count, memory impairment, etc.); whether the term refers to a level or stage of a disease (e.g., stage 3 colon cancer, etc.); and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 36 is indefinite for the recitation of the term “chronically inflammatory state” in line 2 because “chronically” is a relative term that renders the claim indefinite. The term “chronically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite amount recurrence and/or persistence necessary for a “chronically inflammatory state”, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Moreover, it is unclear 
Claims 26, 28, 29, 32, 34, 35 and 37 are indefinite insofar as they ultimate depend from claim 24.

Claim Rejections - 35 USC § 101
The rejection of claims 24, 26, 28, 29, 32 and 34 is maintained, and claims 35-37 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at
http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”). See also, the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019. This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to natural phenomenon in the form of using affinity-tagged inhibitors to identify biomarkers for disease. Therefore, they must each be considered to 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 24, 26, 28, 29, 32 and 34-37 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, the claims are broadly directed to a method for screening for a disease biomarker, the method comprising: (i) providing an affinity-tagged inhibitors of a histone-modifying enzyme or a histone post-translational modification reader domain that selectively binds to an enzymatically active enzyme selected from the group consisting of G9a, Ezh2, BRD and combinations thereof; (ii) providing one or more samples collected from a subject, the one or more samples comprising one or more cells; (iii) contacting the one or more samples in vitro with the affinity-tagged inhibitors to separate functional chromatin regulatory protein complexes from non-functional chromatin regulator protein complexes in the one or more samples, and identifying a biomarker of a disease state; and (iv) sequencing one or more components of the functional chromatin regulatory protein complexes separated from the one or more samples to provide a gene-specific localization of a protein complex.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to Step IIA – Prong One: of the analysis, which asks if the claimed invention is directed to a judicial exception. The instant claims 24, 26, 28, 29, 32 and 34-37 are drawn to the natural phenomenon in the form of a natural correlation between the components of a functional chromatin regulatory protein complex created through the specific binding of an inhibitor of an active enzyme including G9a, Ezh2, BRD and combinations thereof that are present in diseased cells, and a disease and/or a disease phenotype. Thus, the claims recite the judicial exceptions of a natural phenomenon and an abstract idea. Step IIA – Prong One [YES].
Step IIA – Prong Two evaluates whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to a natural correlation between affinity-tagged inhibitors that selectively bind an enzymatically active enzyme including G9a, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Claim 24 recites, “providing an affinity-tagged inhibitor”; “providing one or more samples collected from a subject”; “contacting one or more samples with the affinity-tagged inhibitor”, and “to identify a biomarker for a disease state”, which is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); as well as, “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of claims 26, 28, 29, 32 and 34-37 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 28 provides, “wherein the biomarkers is for a chronic inflammation-associated disease, optionally wherein the chronic inflammation associated disease comprises cancer”; and claim 32 recites “wherein the one or more samples are from a diseased tissue”, which is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Part IIB of the analysis, the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the judicial exception? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered, without any specificity as to the disease; the identity of the affinity-tagged inhibitor (e.g., a protein, peptide, drug, toxin, antibody, small molecule, etc.); the particular enzymatically active enzyme or combination of enzymes; the particular chromatin functional regulator complex that is associated with a specific disease; the disease phenotype; the subject (e.g., humans, mice, rats, mammals, fish, plants, etc.); the cells (e.g., blood cells, tissue cells, cancer cells, etc.); the biomarker of the disease state (e.g., a particular protein, peptide, small molecule, nucleic acid, etc.); the method of sequencing; and the specific gene; and/or the protein complex.
It is noted that methods of providing an affinity-tagged inhibitor; providing one or more samples from a subject, wherein the one or more samples comprise cells; contacting one or more samples with an affinity-tagged inhibitor, and identifying one or more components in an separated functional chromatin regulatory protein complex associated with an enzymatically active enzyme is well known, purely conventional or routine in the art, such that the claims as a whole do not recite something significantly different than the judicial exception itself. The claims are merely applying a method manipulating data using well-known, conventional steps without adding a patent eligible application. The claim amounts to nothing more than instructions to apply the abstract idea, i.e. acquire measurements, obtain data and correlate values to an a biomarker for a disease state. 
Konze et al. (ChemMedChem Communications, 2014, 9, 549-553; Abstract; pg. 549, col 1, first full paragraph; pg. 549, col 2, last partial paragraph; pg. 550, col 1, first partial paragraph; pg. 550, col 2, first partial paragraph; pg. 551, col 2, first full paragraph); wherein selective small molecule inhibitors of protein methyl transferases (PMTs), and their applicability as chemical tools for deciphering the target PMTs’ physiological functions and involvement in human diseases including inflammation, brain disorders, metabolic diseases, and cancer; that chemoprobes and affinity-tagged chemoprobes include compounds 8-13, 19, 21 and 24 including, for example, UNC0224, UNC0321, UNC0631, UNC0965 and UNC2399 useful for chem-ChIP; that the effects of compound 7 on the reduction of H3K9me2 at promotors of G9a target genes were investigated using chromatin immunoprecipitation was known in the art as evidenced by Kaniskan et al. (Journal of Medicinal Chemistry, 2014, 1596-1629; Abstract; pg. 1596, col 2, last partial paragraph, lines 1-5; pg. 1603, col 1, first partial paragraph; pg. 1603, Figure 7; pg. 1604, Figure 8; pg. 1605, col 1, Figure 10; pg. 1608, Figure 15); and that protein lysine methyltransferases G9a and GLP modulate the transcriptional repression of a variety of genes via demethylation of Lys 9 on histone H3; that knockdown of G9a inhibits prostate, lung, and leukemia cancer cell growth, while G9a has been shown to be involved in cocaine addiction, mental retardation, maintenance of HIV-1 latency, and DNA methylation in mouse embryonic stem (mES) cells, such that selective, potent, and cell-active chemical probes for G9a and GLP are extremely valuable tools for investigating the cellular role of PKMTs, as well as, for assessing their potential as therapeutic targets; that UNC0638 displaced a fluorescein-labeled 15-mer H3 peptide with high efficiency in a G9a fluorescence-polarization assay, suggesting that UNC0638 binds in the substrate peptide-binding site of Vedadi et al. (Nature Chemical Biology, 2011, 7(8), 566-574; Abstract; pg. 566, first partial paragraph, lines 3-6, 8-11 and 17-20; pg. 568, col 1; first full paragraph, lines 11-15; and Supplementary Figure 2; and pg. 571, col 2, first full paragraph). Moreover, it was known that EZH2 or EZH1 is the catalytic enzymatic subunit of the polycomb repressive complex 2 (PRC2) that catalyzes methylation of histone 3 lysine 27 (H3K27), wherein the trimethylation of H3K27 is a transcriptionally repressive post-translational modification, such that over-expression of EZH2 (interpreted as a chromatin modifier) and hyper-methylation of H3K27 have been implicated in a number of cancers, wherein selective inhibitors of EZH2 have been reported, such that UNC1999 is disclosed as the first orally bioavailable inhibitor that has high in vitro potency for wild-type and mutant EZH2 as well as EZH1; that small-molecule probes that selectively inhibit the catalytic activity of individual protein lysine methyl-transferases (PKMTs) are invaluable tools for deciphering the complex regulatory mechanisms enabled by histone and protein lysine methylation; and that to conduct pull-down studies, UNC2399 was conjugated to streptavidine-coated beads (Figure 6C, well 3) and used to capture EZH2 protein from HEK293T (human embryonic kidney 293T) cell lysates, such that UNC2399-strepavidin beads enriched EZH2 from cell lysates compared to unconjugated streptavidin beads as evidenced by Konze et al. (ACS Chemical Biology, April 8, 2013, 8, 1324-1334; Abstract, lines 1-12; pg. 1329, col 1, last partial paragraph; and pg. 1329, col 2, Figure 4; and pg. 1330, col 2, third full paragraph; and pg. 1331, Figure 6); and that seven (7) hits were identified from a chemical library comprising 125,000 preselected compounds, wherein BIX-01294 selectively impairs the G9a HMTase and the generation of H3K9me2 in vitro, such that chromatin immunoprecipitation at several G9a target genes demonstrates reversible reduction of promoter-proximal H3K9me2 in inhibitor-treated mouse ES cells and fibroblasts, wherein data identify a biologically active HMTase inhibitor that allows for the transient modulation of H3K9me2 marks in mammalian chromatin as evidenced by Kubicek et al. (Molecular Cell Technique, 2007, 25, 473-481; Abstract).
In sum, when the relevant factors are analyzed, the claims as a whole do NOT integrate the judicial exception into a practical application; and do not recite additional elements that amount to 
Dependent claim(s) 26, 28, 29, 32 and 34-37 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 24 significantly different. For example, with regard to claim 28, the claim encompasses the method of claim 24, wherein the biomarkers is for a chronic inflammation-associated disease, but does not add anything that makes the natural phenomenon in claim 24 significantly different.  Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 24, 26, 28, 29, 32 and 34-37 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the 2019 Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed December 31, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) applicant notes that the inhibitors that selectively bind enzymatically active G9a, Ezh2 and/or BRD are used to generate activity-based interactome data in a physiologically accurate manner based on the isolation of functional protein complexes that are immunoprecipitated based on abundance and not the activity of a bait protein, which is in contrast to previous methods using inhibitors to pull down DNA for PCR analysis, as shown in the Specification at pg. 3); and the use of functional chromatin regulatory protein complexes so as to separate functional chromatin regulatory protein complexes in disease cells (Applicant Remarks, pg. 10, last full paragraph and last partial paragraph; pg. 11, entire page; and pg. 12, entire page); and (b) the method of claim 24 . 
Regarding (a), the Examiner is somewhat unclear as to Applicant’s specific argument regarding the 35 USC 101 rejection of record. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). As an initial matter, the Examiner respectfully points out that instant claim 24 does not recite “generating activity-based interactome data in a physiologically accurate manner”.  Regarding Applicant’s assertion that the method recites the separation of functional chromatin regulatory protein complexes that is different from prior isolation methods such as pull down DNA, the Examiner disagrees. It is noted that instant claim 1 is broadly recited, such that no specific method of separation and/or isolation of functional chromatin protein complexes is recited in the instant claims. The Examiner notes that the instant published Specification teaches immunoprecipitation of protein complexes including chromatin immunoprecipitation (See, paragraphs [0121]-[0126]); and that pull-down products were eluted (See, paragraphs [0103]-[0104]; and [0141]). Moreover, it was clearly known that UNC0965, a biotinylated version of G9a chemical probe UNC0638, enables “chemiprecipitation” of G9a from whole cell lysates; that antibodies can be used to carry out chromatin immunoprecipitation as evidenced by Konze et al.; that UNC0638 displaces a fluorescein-labeled 15-mer H3 peptide with high efficiency in a G9a fluorescence-polarization assay, suggesting that UNC0638 binds in the substrate peptide-binding site of G9a; analysis of compounds using in-cell western and chromatin immunoprecipitation assays; and that chromatin immunoprecipitation on chip (ChIP-chip) experiments were conducted using a selective H3K9me2 antibody as evidenced by Vedadi et al.; that chemoprobes and affinity-tagged chemoprobes including compounds including UNC0224, UNC0321, UNC0631, UNC0965 and UNC2399 are useful for chem-ChIP; and that chromatin immunoprecipitation was used to study the effects of compounds on the reduction of H3K9me2 at promotors of G9a target genes as evidenced by Kaniskan et al.; and that high-throughput screening resulted in hits identified from a Kubicek et al. Thus, selective inhibitors that selectively bind enzymatically active G9a, Ezh2 and/or BRD, and the separation of functional chromatin regulatory complexes in diseased cells is well-known in the art of record.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s argument. Regarding Applicant’s assertion that the method of claim 24 clearly cannot be carried out in the body of a subject with a disease state, or using a generic computer but requires a collection of a sample from a subject, and would not be considered an abstract idea, Examiner notes that the rejection is no longer directed to an abstract idea. The claims are directed to a judicial exception in the form of a natural phenomenon without significantly more. Regarding Applicant’s assertion that the method integrates a practical application of identifying a biomarker for a disease state, the Examiner disagrees. Moreover, Applicant has provided no specific argument, and no evidence, to support the assertion that the instant claims integrate the judicial exception into a practical application of the exception. It is noted that the claims are broadly recited such that no particular subject, sample, affinity-tagged inhibitor, method of contacting in vitro, method of separating functional chromatin regulatory protein complexes, method of identifying a biomarker and/or any association of a biomarker with a specific disease state is recited in the instant claims. Moreover, obtaining samples from subjects, providing specific affinity-tagged inhibitors, and separating functional chromatin regulatory protein complexes such as by chromatin immunoprecipitation, pull-down assays, HPLC, gel electrophoresis, etc. is well known in the prior art. For example, the use of UNC0965 as a G9a chemical probe, wherein the biotinylated tag enables “chemiprecipitation” of G9a from whole cell lysates, such that the activity of UNC0965 can be linked to biological pathways in human diseases such as metastasis and the invasion of tumor cells in lung cancer (Konze et al.); chromatin immunoprecipitation, and the use of inhibitors such as UNC0638 in mice, human cells, treated/untreated samples, and the inactivation of G9a in human cancer cell lines was known in the art (Vedadi et al.); chromatin immunoprecipitation, the use of inhibitors including BIX-01294, UNC0224, .

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 12-31-2020.

The rejection of claims 24, 26, 28, 29, 32 and 34 is maintained, and claims 35-37 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Konze et al. (ChemMedChem Communications, epub January 17, 2014, 9, 549-553 (of record); and Supporting Information, 2014, 1-9) in view of Kaniskan et al. (Journal of Medicinal Chemistry, epub 2014, 58, 1596-1629; of record) as evidenced by Konze et al. (hereinafter Konze and Ma et al.) (ACS Chemical Biology, April 8, 2013, 8, 1324-1334; of record).
Regarding claims 24, 26, 28, 29, 32 and 34-37, Konze et al. teach the design, synthesis, and biochemical characterization of UNC0965, a biotinylated version of G9a chemical probe UNC0638, wherein UNC0965 maintains high in vitro potency and is cell penetrant, such that the biotinylated tag of UNC0965 (interpreted as an affinity-tagged inhibitor) enables “chemi-precipitation” of G9a from whole cell lysates (interpreted as separating), and has allowed the exploration of the localization of G9a on chromatin both in vitro and in vivo through chemical inhibitor-based chromatin immuno-precipitation (chem-ChIP) (corresponding to providing a substrate-competitive inhibitor; diseased and non-diseased cells; enzymatically active enzyme; defining an architecture; separating; selectively binds G9a; and comprises a biotinylated inhibitor, claims 24 and 37) (Abstract). Konze et al. teach that G9a is a lysine methyltransferase (KMT) responsible for catalyzing the mono- and demethylation of histone H3 lysine 9 (H3K9) (interpreted as having active methylation activity), wherein its activity is linked to multiple human diseases including cancer, wherein G9a is over-expressed in a number of tumors, specifically, with increased metastasis and invasion of tumor cells in lung cancer (corresponding to a diseased cells; disease state; a human subject; tumor tissue; cancer; disease phenotype; active methylation activity; and chronically inflammatory state, claims 24, 28, 32, 35 and 36) (pg. 549, col 1, first full paragraph, lines 1-7). Konze et al. teach that UNC0965 displays low nanomolar in vitro potency, is active in cellular assays, and selectively precipitates G9a from whole cell lysates (corresponding to a subject; contacting samples; affinity-tagged inhibitor that is an inhibitor of a histone-modifying enzyme or PTM reader domain; screen for regulatory protein complex; separating functional chromatin regulatory protein complex; selectively binds G9a; and UNC0965, claims 24 and 34) (pg. 549, col 1, last partial paragraph, lines 6-8). Konze et al. teach that UNC0965-coated streptavidin-conjugated beads effectively pulled down G9a, which pre-incubation of the lysate with UNC06398 blocked this interaction and that, additionally, UNC1152, a negative control of UNC0638 that does not significantly inhibit G9a catalytic activity, was unable to block the ability of UNC0965-coated beads to chemiprecipitate G9a, such that UNC0965 chemiprecipitates G9a from cell lysates (corresponding to diseased and non-diseased cells; separating; a identifying a co-regulator network; first sample and a second sample; separating functional protein complexes; binds G9a; and a first subject and a second subject, claims 24, 29 and 34) (pg. 549, col 2, last partial paragraph; pg. 550, col 1, first partial paragraph; pg. 550, col 2, first partial paragraph; and pg. 551, Figure 2b). Konze et al. teach that an in vitro chem-ChIP was performed using the protocol for antibody ChIP, replacing the G9a antibody and IgG control with streptavidin-conjugated magnetic beads pre-incubated with UNC0965 and DMSO, then examined the identified G9a-occupied chromosomal regions by qPCR (Figure 3b), wherein UNC0965 in vitro chem-ChIP showed a greater than 5-fold increase over DMSO at each chromosomal region (corresponding to identifying a biomarker, claim 24) (pg. 551, col 2, first partial paragraph; and pg. 552, col 1, Figure 4). Konze et al. teach that treatment of cells with increasing concentration of UNC0965 resulted in a decrease in H3K9me2 (IC50 = 3.3±1.2 micromolar), showing sufficient inhibition of H3K9me2 to be useful in cell-based assays, wherein chromosomal regions assayed include CR1, CR2, CR3 and CR4, and GAPDH (interpreted as specifically binding G9a, claims 24 and 34) (pg. 551, col 2, last partial paragraph; and pg. 552, col 1, Figure 4) , wherein dual inhibition of catalytic subunits in live Konze and Ma et al. (Abstract; and pg. 1332, col 1, first full paragraph). Konze et al. teach that an antibody is used to immunoprecipitate a protein of interest from the chromatin extract, and the associated DNA sequences are analyzed by methods such as quantitative PCR (qPCR) or next generation sequencing methods, wherein it is hypothesized that UNC0965 could substitute for an antibody (interpreted as separating by immunoprecipitation; and sequencing, claim 24) (pg. 550, col 2, last partial paragraph, lines 22-23; and pg. 551, col 1, first partial paragraph). Konze et al. teach that an antibody is used to immunoprecipitate a protein of interest from the chromatin extract, and the associated DNA sequences are analyzed by methods such as quantitative PCR (qPCR) or next-generation sequencing (Chip-seq) (corresponding to sequencing one or more components of functional complexes separated from the sample to identify a biomarker, claim 24) (pg. 550, col 2, last partial paragraph, lines 19-20; and pg. 551, col 1, first partial paragraph). Konze et al. teach that HPLC spectra and mass spectra data for all compounds was acquired using Agilent systems; as well as, in vitro scintillation proximity assay, chemiprecipitation, western blotting, antibody ChIP, and quantitative PCR (Supporting Information, pg. 2, first full paragraph; pg. 7, entire page; and pg. 8, first partial paragraph).
Konze et al. do not specifically exemplify additional inhibitors (instant claim 24, in part); or other chronic inflammatory diseases (instant claim 28, in part).
Regarding claims 24 (in part) and 28 (in part), Kaniskan et al. teach epigenetic regulation of gene expression depends on the state of chromatin, which is mainly controlled by DNA methylation, noncoding RNAs, nucleosome remodeling histone variants, and post-translational modifications (PTMs) of histones (interpreted as PTMs, claim 24) (pg. 1596, col 1, first partial paragraph, lines 11-14). Kaniskan et al. teach that protein methyltransferases (PMTs), which catalyze methylation of histone and non-histone proteins, play a crucial role in diverse biological processes and human diseases, wherein PMTs have been recognized as major players in regulating gene expression and chromatin state, and wherein PMTs are divided into protein lysine methyltransferases (PKMTs) and protein arginine methyltransferases (PRMTs), such that there is growing interest in these enzymes as potential therapeutic targets and PMT inhibitor discovery (Abstract). Kaniskan et al. teach that dysregulation of gene expression contributes to many human diseases including inflammation, brain disorders, metabolic diseases, and cancer, which can be caused by genetic mutations and epigenetic alterations (corresponding as encompassing inflammation-associated diseases; and cancer, claim 28) (pg. 1596, col 2, last partial paragraph, lines 1-5). Kaniskan et al. teach chemical probes such as compound 11 of G9a and GLP for cell-based studies, and biotinylated derivatives of probe 11, compound 13 (UNC0965) (interpreted as an affinity-tagged inhibitor) was also designed and synthesized (pg. 1605, col 1, last partial paragraph, lines 1-3 and 25-27; and pg. 1605, col 1, Figure 10). Kaniskan et al. teach potent and selective inhibitors of G9a and GLP including compounds 8-12 (interpreted as inhibitors) (pg. 1603, col 1, last partial paragraph; pg. 1603, Figure 7; and pg. 1604, Figure 8). Kaniskan et al. teach that treatment of EZH2 inhibitor 19 (GSK126) led to clear transcriptional activation in the most sensitive DLBCL cell lines, such that gene expression changes caused by EZH2 inhibition via 19 versus EZH2 knockdown were very similar in both Pfeirffer and KARPAS-422 cell lines, suggesting that the observed effects were due to on-target activity of the inhibitor (pg. 1607, col 2, first partial paragraph, lines 8-14; and pg. 1607, Figure 14). Kaniskan et al. teach that ChIP-seq (chromatin immunoprecipitation followed by sequencing) analysis for the three most sensitive cell lines, Pfeiffer, WSU-DLCL2, and KARPAS-422 (interpreted as separating functional from non-functional, and sequencing components), showed that the genes upregulated in response to compound 19 treatment displayed enrichment in H3K27me3 before treatment, suggesting that the EZH2 target genes are transcriptionally repressed by the H3K27me3 mark (pg. 1607, col 2, first partial paragraph, lines 14-21; and pg. 1607, Figure 14). Kaniskan et al. teach the synthesis of biotinylated derivative 21 for chem-ChIP and chemoproteomics studies, wherein this tool displayed high in vitro potency for EZH2 and can selectively pull down EZH2 from whole-cell lysates (pg. 1609, col 1, first full paragraph, lines 9-13). Kaniskan et al. teach direct binding of biotinylated 24 to SETD7 in cells was demonstrated by pull-down studies (pg. 1610, col 2, last partial paragraph, lines 8-10). 
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of determining potential therapeutic targets and the discovery of PMT inhibitors as exemplified by Kaniskan et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the in vitro and in vivo precipitation of lysine methyltransferase G9a to characterize new chemical tools such as biotinylated derivative UNC0965 as disclosed by Konze et al., to include additional chemical tools including biotinylated ligands of PMT such as biotinylated compounds 21 and 24 as taught by Kaniskan et al. with a reasonable expectation of success in identifying potent and active chemical probes for lysine methyl transferases and/or arginine methyl transferases; in identifying inhibitors of lysine methyltransferase or arginine methyltransferases that are useful in cell-based assays; and/or for use in chemoproteomics to identify potential therapeutic targets and/or PMT modulators for specific diseases including cancer.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.	

Response to Arguments
Applicant’s arguments filed May 20, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) applicant notes that in the presently claimed methods, affinity-tagged inhibitors that selectively bind active G9a, Ezh2 and/or BRD are used to generate activity-based interactome data in physiologically accurate manner based on the isolation of functional protein complexes, which is in contrast to prior methods; and that ChaC-MS analysis revealed that compositions of inhibitor-captured epiproteomes represent the proliferative or invasive potential of a patient tissue (Applicant Remarks, pg. 15, second full paragraph, and last partial paragraph); and (b) Konze does not provide a method for screening for a disease biomarker using chromatin activity-based chemoproteomics comprising all of the steps of claim 24, and none of the other references would compensate for the .
Regarding (a), as noted supra, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Regarding Applicant’s assertion that in the presently claimed methods, affinity-tagged inhibitors are used to generate activity-based interactome data in physiologically accurate manner based on the isolation of functional protein complexes, it is noted that instant claim 24 does not recite any specific affinity-tagged inhibitors, the generation of activity-based interactome data in physiologically accurate manner, and/or any particular method of separating functional protein complexes. Regarding Applicant’s assertion that ChaC-MS analysis revealed that the compositions of inhibitor-captured epiproteomes represent the proliferative or invasive potential of a patient tissue, the Examiner notes that instant claim 24 does not recite compositions of inhibitor-captured epiproteomes, ChaC-MS, patient tissues, higher sensitivity, specificity, or reproducibility of analysis directly from clinical specimens. Thus, the combined references teach all of the limitations of the instant claims.
Regarding (b), please see the discussion supra regarding the broadness of instant claim 24, and the Examiner’s response to Applicant’s arguments including that limitations from the specification are not read into the claims. The Examiner notes that with respect to the teachings of Konze et al., Applicant simply recited instant claim 24 in its entirety, such that it is completely unclear as to what specific limitations of instant claim 24 Applicant believes are not taught by the combination of prior art references. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that Konze does not teach screening for a disease biomarker using chromatin activity-based chemo-proteomics, the Examiner notes that instant claim 24 does not recite the term “chromatin activity-based chemoproteomics”. Moreover, Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Thus, the preamble of instant claim 24 is not given patentable weight because it merely recites the purpose of a process. Additionally, as indicated supra, the Examiner has determined that the term “to separate functional chromatin regulatory protein complexes in diseased cells from non-functional chromatin regulatory proteins in non-diseased cells”; and the term “to provide a gene-specific localization of a protein complex” are not given weight because the terms simply express the intended result of a process step positively recited (see, MPEP 2111.04).  Regarding Applicant’s assertion that Konze does not teach all of the steps of instant claim 24, the Examiner disagrees. Konze et al. teach chemical inhibitor-based chromatin immunoprecipitation (chem-ChIP); contacting whole cell lysates (interpreted as providing samples from a subject) with UNC0965 for the localization of chromatin both in vitro and in vivo through chromatin immunoprecipitation including selectively chemiprecipitating G9a from HEK293T whole cell extracts (interpreted as selective binding, G9a, and samples), as well as, pull-down assays including the in vivo precipitation of lysine methyltransferase G9a; and that an antibody is used to immunoprecipitate a protein of interest from the chromatin extract (interpreted as separation of functional protein complexes); that G9a is overexpressed in human diseases including cancer and tumor metastasis (also interpreting a human as a subject, and a disease state); while Kaniskan et al. teach that G9a is overexpressed in various cancers, the use of human prostate cancer cell line PC3, and overexpression of EZH2 and/or hypermethylation of H3K27 in tumor tissues (interpreted as diseased cells); ChIP-Seq analysis comprising chromatin immunoprecipitation followed by sequencing, and chemoproteomics studies (interpreted as separating protein complexes, and sequencing) including testing selective inhibitors of G9a and Ezh2 including GSK123, BIX-01294, UNC0224, and BRD4770 (interpreted as affinity-tagged inhibitors, and selectively binding G9a and Ezh2) in human and mouse models (interpreted as providing samples from a subject); and that dysregulation of gene expression contributes to many human diseases including inflammation, brain disorders, metabolic diseases, and cancer (interpreted as disease states). Thus, contrary to Applicant’s assertions, the combined references of Konze et al. and Kaniskan et al. teach all of the limitations of the claims. The claims remain rejected for the reasons of record. Applicant is invited to specifically point out what Applicant believes is not taught by the cited references.

 
New Objections/Rejections
Claim Objection
(2)	Claims 24 and 34-36 are objected to because of the following informalities: Claims 24 and 34-36 recites abbreviations such as “G9a”, “Ezh2” and “BRD” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Markush Objection
Claim 24 is objected to because of the following informalities:  Claim 24 recites the term “wherein the inhibitor selectively binds enzymatically active G9a, enzymatically active Ezh2 and/or enzymatically active BRD” such that claim 24 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the inhibitor selectively binds enzymatically active enzymes selected from the group consisting of G9a, Ezh2, BRD and a combination thereof”. Appropriate correction is required.

Conclusion
Claims 24, 26, 28, 29, 32 and 34-37 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 1639